Electronically Filed
                                                         Supreme Court
                                                         SCPW-16-0000605
                                                         16-SEP-2016
                                                         01:19 PM




                          SCPW-16-0000605

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

                  RICHARD L. HOLCOMB, Petitioner,

                                 vs.

 THE HONORABLE JAMES H. ASHFORD, Judge of the District Court of
     the First Circuit, State of Hawai#i, Respondent Judge,

                                 and

     THE STATE OF HAWAI#I and ERIC KOBASHIGAWA, Respondents.
_________________________________________________________________

                        ORIGINAL PROCEEDING
                     (CASE NO. 1DTA-16-01292)

 ORDER DENYING PETITION FOR WRIT OF MANDAMUS AND/OR PROHIBITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Richard L. Holcomb’s

petition for writ of mandamus and/or prohibition, filed on

September 1, 2016, the documents attached thereto and submitted

in support thereof, and the record, it appears that, at this

time, petitioner fails to demonstrate that he has a clear and

indisputable right to the requested relief or that he lacks

alternative means to seek relief.      Petitioner, therefore, is not

entitled to the requested writ of mandamus and/or writ of
prohibition.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d
334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action; it is meant to restrain a judge of an inferior court from

acting beyond or in excess of his or her jurisdiction); Honolulu

Adv., Inc. v. Takao, 59 Haw. 237, 241, 580 P.2d 58, 62 (1978) (a

writ of prohibition is an extraordinary remedy that is meant to

restrain a judge of an inferior court from acting beyond or in

excess of his jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus and/or prohibition is denied.

          DATED: Honolulu, Hawai#i, September 16, 2016.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2